Citation Nr: 9900062	
Decision Date: 01/05/99    Archive Date: 01/12/99

DOCKET NO.  96-08 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the veteran was paid the proper rates of improved 
disability pension for the period from February 1, 1992, 
through May 31, 1995. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946.  This is an appeal from a June 1995 action by 
the Department of Veterans Affairs (VA) Regional Office, 
Chicago, Illinois, which reduced the veteran's award of 
improved disability pension beginning in February 1992 based 
on wages received by him from a municipality.  In early 1996 
his award for 1994 and 1995 was increased due to the 
increased unreimbursed medical expenses he reported.  The 
case is now before the Board of Veterans' Appeals (Board) for 
appellate consideration.

The record reflects that in March 1998 the veteran was 
scheduled for a hearing before a member of the Board sitting 
at the regional office.  However, the veteran failed to 
report for the hearing without good cause being shown.  Thus, 
no further hearings have been scheduled and the Board must 
proceed with its consideration of the veteran's appeal.  
38 C.F.R. §§ 20.704, 20.1304.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in substance, that he should be 
entitled to an increased rate of improved disability pension 
for the period involved since the pay that he received from 
the village of West City was offset by his expenses while 
working for the city.  He has had five vessel bypass surgery 
and had a mini-stroke in 1995.  His wife and son [redacted] are 
totally dependent on him.  Sometime ago, the veteran took a 
small job for the village of West City and the job paid about 
enough to take care of all of his expenses. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991), has reviewed and considered all of the 
evidence and material of record in the veteran's claims file.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the veteran was paid the proper rates of 
improved disability pension for the period from February 1992 
through May 1995.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran had been in receipt of improved disability 
pension benefits for several years prior to 1992.  His awards 
had included an additional allowance for his wife and child 
[redacted].  His awards had been based on his reports that the 
only family income consisted of Social Security benefits.

3.  In March 1995 the regional office notified the veteran 
that it had received information that he had had earnings 
from a municipality of $900 in 1992, $1,250 in 1993 and 
$1,500 in 1994.

4.  In June 1995 the regional office retroactively reduced 
the veteran's award of improved disability pension beginning 
in February 1992 based on the above-reported wages.  

5.  In March 1996 the veteran's award of improved disability 
pension was adjusted to pay him the following monthly rates:  
$426 effective February 1, 1992; $520 effective December 1, 
1992; $490 effective February 1, 1993; $226 effective 
November 1, 1993; $234 effective December 1, 1993; $612 
effective February 1, 1994; $617 effective December 1, 1994; 
and $338 effective February 1, 1995.  His awards were based 
on his family Social Security benefits plus wages less the 
deductible portion of his reported unreimbursed medical 
expenses.  

6.  In April 1996 the veteran's award was again adjusted to 
pay him $605 monthly effective January 1, 1995, based on the 
family Social Security benefits plus earnings less the 
deductible portion of his reported unreimbursed medical 
expenses.


CONCLUSION OF LAW

The veteran was paid the proper rates of improved disability 
pension for the period from February 1992 through May 1995.  
38 U.S.C.A. §§ 1503, 1521, 5107 (West 1991); 
38 C.F.R. §§ 3.23, 3.271, 3.272 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.

The maximum annual rate of improved disability pension for a 
veteran with a dependent spouse and child was $10,947 
effective in December 1991.  Effective in December 1992 the 
maximum rate was $11,276.  Effective in December 1993 the 
maximum rate was $11,570.  Effective in December 1994 the 
maximum rate was $11,895.  38 U.S.C.A. § 1521; 
38 C.F.R. § 3.23(a).  

The maximum rate of improved disability pension is reduced by 
the amount of the countable annual income of the veteran.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  The term "veteran's 
annual income" includes the veteran's annual income, the 
annual income of the veteran's dependent spouse and the 
annual income of each child of the veteran in the veteran's 
custody or to whose support the veteran is reasonably 
contributing (to the extent such child's income is reasonably 
available to or for the veteran, unless in the judgment of 
the VA to do so would work a hardship on the veteran).  There 
is a rebuttable presumption that all of such a child's income 
is reasonably available to or for the veteran.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.23(4).  

In determining income for purposes of entitlement to pension 
of the improved pension program, payments of any kind or from 
any source will be counted as income in the year in which 
received unless specifically excluded.  38 U.S.C.A. § 1503; 
38 C.F.R. § 3.271.

There will be excluded from a veteran's annual income amounts 
equal to amounts paid by the veteran for unreimbursed medical 
expenses to the extent that such amounts exceed five percent 
of the maximum annual rate of pension payable to the veteran 
(including increased pension for family members, but 
excluding increased pension due to aid and attendance).  
38 U.S.C.A. § 1503; 38 C.F.R. § 3.272.

In this case, the record reflects that in June 1995 the 
veteran's award of improved disability pension was adjusted 
to pay him $426 per month effective in February 1992 based on 
family Social Security benefits of $7,089 plus $900 wages 
less the deductible portion of his reported unreimbursed 
medical expenses of $2,705.  Effective in December 1992 he 
was paid $520 per month based on family Social Security 
benefits of $7,303 plus $900 wages less the deductible 
portion of the reported unreimbursed medical expenses of 
$3,730.  Effective in February 1993 he was paid $490 per 
month based on family Social Security benefits of $7,303 plus 
$1,250 in wages less the deductible portion of the 
unreimbursed medical expenses of $3,730.  Effective in 
November 1993 he was paid $226 per month based on the 
family's Social Security benefits plus $1,250 in wages with 
no deduction for unreimbursed medical expenses.  Effective in 
December 1993 he was paid $234 per month based on the family 
Social Security benefits plus $1,250 in wages with no 
deduction for unreimbursed medical expenses.  Effective in 
February 1994 he was paid $592 per month based on the family 
Social Security benefits plus $1,500 in wages less the 
deductible portion of unreimbursed medical expenses of 
$5,121.  Effective in December 1994 he was paid $598 per 
month based on the family Social Security benefits plus 
$1,500 in wages less the deductible portion of unreimbursed 
medical expenses of $5,121.  Effective in January 1995 he was 
paid $338 per month based on the family Social Security 
benefits plus $1,500 in wages less the deductible portion of 
unreimbursed medical expenses of $2,000.

In March 1996 the veteran's award was again adjusted to pay 
him the same monthly rates from February 1992 to December 
1993, based on the same family income and unreimbursed 
medical expenses with the exception that $123 in unreimbursed 
medical expenses were considered in November and December 
1993 but they were less than five percent of the maximum 
annual pension rate in effect at that time and therefore did 
not reduce his countable income.  Effective in February 1994 
he was paid $612 per month based on the family Social 
Security benefits plus $1,500 in wages less the deductible 
portion of unreimbursed medical expenses of $5,354.  
Effective in December 1994 he was paid $617 per month based 
on the family Social Security benefits plus wages of $1,500 
less the deductible portion of the unreimbursed medical 
expenses of $5,354.  Effective in February 1995 he was paid 
$338 per month as before based on the same countable family 
income.  

In April 1996 the veteran's award was again adjusted to pay 
him $605 per month effective in January 1995 based on family 
Social Security benefits plus wages of $1,500 less the 
deductible portion of the reported unreimbursed medical 
expenses of $5,202.  

The Board has reviewed the calculations of the regional 
office in computing the veteran's monthly rates of improved 
disability pension during the period from February 1992 
through May 1995 and finds that he was paid the correct rates 
during that period of time based on the reported family 
Social Security benefits and the veteran's wages less the 
deductible portion of the reported unreimbursed medical 
expenses.  The veteran has indicated that his wages received 
from the municipality were offset by expenses incurred while 
working for the municipality.  However, he has not reported 
the exact nature of these expenses.  The expenses referred to 
were apparently his normal living expenses, rather than 
actual business expenses.  Such expenses would not be 
deductible from countable income for purposes of improved 
disability pension.  In contrast to his vague allegation of 
expenses, not further described, the veteran has been 
very precise in reporting his unreimbursed medical expenses 
and, as indicated previously, the applicable portion of those 
expenses has been deducted from his countable income.  The 
veteran has not specifically questioned the family income, 
including the amounts of his wages during the period in 
question or the amounts of unreimbursed medical expenses used 
by the regional office in computing his awards.  Accordingly, 
under the circumstances, a basis for favorable action in 
connection with the veteran's appeal has not been 
demonstrated.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  


ORDER

The veteran was paid the proper rates of improved disability 
pension for the period from February 1, 1992, through May 31, 
1995.  The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 2 -
